Exhibit 10.1

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF, AND NO TRANSFER
OF THIS PROMISSORY NOTE WILL BE MADE BY THE COMPANY OR ITS TRANSFER AGENT IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION.

 

CONVERTIBLE PROMISSORY NOTE

 



$_____ Columbus, Ohio   November 12, 2013



 



 

FOR VALUE RECEIVED, Globalwise Investments, Inc., a Nevada corporation (the
“Company”), with its principal place of business at 2190 Dividend Drive,
Columbus, OH 43228, its successors and assigns (the “Company”), promises to pay
to the order of __________ (the “Payee”), having an address at
__________________, on the earliest to occur of (a) July 31, 2014, or (b) the
acceleration of this Note by Payee upon the occurrence of a Default (as defined
below) (such earlier date, the “Maturity Date”), or at such other place as the
Payee may hereafter specify in writing, the principal sum of ______ Dollars
($___).

 

1. The Payee shall have the right, at his option, at any time on or before the
repayment of the Note, to convert, in whole or in part, subject to the terms and
provisions hereof, the principal amount of the Note and interest accrued (if
any) through the date of conversion, into common stock of the Company at a
conversion price of $0.10 per share; provided the conversion of the note into
common stock shall occur only following shareholder authorization, on any date
subsequent to the date of this note, to increase the number of authorized shares
by an amount greater than 10,000,000 shares. The Company agrees to seek
shareholder approval of an increase in the number of authorized shares by at
least 10,000,000 shares on or before July 30, 2014. It is understood that any
common stock issued on conversion of this Note will bear a restrictive legend.

 

2. As long as this Note remains outstanding, if the Company consummates an
equity financing, merger, or any form of change of control (a “Triggering
Event”) then the holder of such Note may exchange the Note for the securities or
any other form of consideration issued in such Triggering Event as if the holder
of the Note had converted the Note into equity at $0.10 per share on a date
prior to such Triggering Event.

 

3. This Note shall bear interest at 10% per annum through the Maturity Date.
Except if this Note is converted as provided herein, payments on both principal
and interest (if any) are to be made in lawful money of the United States of
America unless Payee agrees to another form of payment. However, the Note shall
not be paid off in full by the Company, without the consent of the holder of the
Note, prior to the Company seeking shareholder approval of an increase in the
number of authorized shares as provided in Section 1 above. The Company reserves
the right to pay interest (if any) quarterly after the Maturity Date at its
option.

 



 

 

 



4. As used herein, a “Default” means a material default by the Company of this
Note.

 

5. Amounts not paid when due hereunder shall bear interest from the due date
until such amounts are paid at the rate of 15% per annum; provided, however,
that in the event such interest rate would violate any applicable usury law, the
default rate shall be the highest lawful interest rate permitted under such
usury law. Upon the occurrence of a Default and receipt of written notice by the
Company from Payee of such Default, the principal and interest due hereunder
shall be immediately due and payable by the Company to Payee, unless such
Default is waived by the Payee.

 

6. Presentment, demand, protest or notice of any kind are hereby waived by the
Company. The Company may not set off against any amounts due to Payee hereunder
any claims against Payee or other amounts owed by Payee to the Company.

 

7. All rights and remedies of Payee under this Note are cumulative and in
addition to all other rights and remedies available at law or in equity, and all
such rights and remedies may be exercised singly, successively and/or
concurrently. Failure to exercise any right or remedy shall not be deemed a
waiver of such right or remedy.

 

8. The Company agrees to pay all reasonable costs of collection, including
attorneys' fees which may be incurred in the collection of this Note or any
portion thereof and, in case an action is instituted for such purposes, the
amount of all attorneys' fees shall be such amount as the court shall adjudge
reasonable.

 

9. This Note is made and delivered in, and shall be governed, construed and
enforced under the laws of the State of Ohio.

 

10. This Note shall be subject to prepayment, at the option of the Company, in
whole or in part, at any time and from time to time, without premium or penalty.

 

11. This Note or any benefits or obligations hereunder may not be assigned or
transferred by the Company, without the consent of the Payee, which consent
shall not be unreasonably withheld.

 

All debt for borrowed money issued by the Company after the date hereof shall
provide that it is subordinate in right of payment and otherwise to the debt
evidenced by this Note. So long as this Note is outstanding, the Company shall
operate its business in the ordinary course of business consistent with past
practice and shall not take any action, or omit to take any action, which has or
is reasonably likely to have a material adverse effect on the Company or its
business, properties, assets, financial condition or prospects.

 

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered as of the date first set forth above.

 

 

Globalwise Investments, Inc.

 

 

By:______________________________

Name: Matthew L. Chretien

Title: Chief Executive Officer

 

 

 

By:______________________________

Name:

 

 



 

